Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 02/10/2022 & 07/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,281,929
As to claim 1, instant application discloses a method for screening content for modification, the method comprising: identifying content associated with an entity; extracting one or more objects of the content; generating for each of the one or more objects a signature; comparing each signature to a database of reference signatures; determining context information based on the comparison of each signature; determining a publication status of the content; generating a content modification flag based on the context information and based on the publication status; and storing the content modification flag in data storage, wherein the content modification flag is linked to the content.
(See ‘929 Claim 1)
As to claim 11, instant application discloses a system for screening content for modification, the system comprising: data storage configured to store data; and control circuitry coupled to the data storage and configured to: identify content associated with an entity; extract one or more objects of the content; generate for each of the one or more objects a signature; compare each signature to a database of reference signatures; determine context information based on the comparison of each signature; determine a publication status of the content; generate a content modification flag based on the context information and based on the publication status; and store the content modification flag in the data storage, wherein the content modification flag is linked to the content. (See ‘929 Claim 1)
As to claim 21, instant application discloses a non-transitory computer readable medium having instructions encoded thereon that when executed by control circuitry cause the control circuitry to: identify content associated with an entity; extract one or more objects of the content; generate for each of the one or more objects a signature; compare each signature to a database of reference signatures; determine context information based on the comparison of each signature; determine a publication status of the content; generate a content modification flag based on the context information and based on the publication status; and store the content modification flag in data storage, wherein the content modification flag is linked to the content. 
(See ‘929 Claim 1)
As to claims 2-10, 12-20 & 22-30, these claims are rejected due to their dependence on claims 1, 11 & 21 and are rejected for the same reasons.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 10-11, 14-15, 18, 20-21, 24-25, 28 & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Winograd et al. (U.S. Publication 2012/0072729) in view of Oh et al. (U.S. Publication 2018/0091515)
As to claims 1, 11 & 21, Winograd discloses a method for screening content for modification, the method comprising: identifying content associated with an entity (202, Fig. 2 & [0074] discloses identifying content (e.g. file name, a file size etc…) associated with a watermark); extracting one or more objects of the content (204, Fig. 2 & [0074] discloses a hash value associated with the content can be generated); generating for each of the one or more objects a signature (206, Fig. 2 & [0074] discloses a digital signature associated with the extraction information); determining a publication status of the content (216, Fig. 2 & [0075] discloses checking content use policy (e.g. publication status)); generating a content modification flag based on the context information and based on the publication status (218, Fig. 2 & [0075] discloses enforcement actions based on content use policy obtained @ 216, Fig. 2); and storing the content modification flag in data storage, wherein the content modification flag is linked to the content ([0075-0076] discloses the content use policy associated with the extracted watermarks is stored with the extraction information in Step 210.  It must be also ensured that the stored content use policy is up to date.)
Winograd is silent to comparing each signature to a database of reference signatures; determining context information based on the comparison of each signature.
However, Oh discloses comparing each signature to a database of reference signatures (506, Fig. 5 & [0036]); determining context information based on the comparison of each signature (See 508/512, Fig. 5 & [0037-0038] discloses determining authorization status).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Winograd’s disclosure to include the above limitations in order to ascertain authorization status for system access.
As to claims 4, 14 & 24, Winograd in view of Oh discloses everything as disclosed in claims 1, 11 & 21. In addition, Winograd discloses retrieve metadata linked to the content; update the metadata with the content modification flag; and store the updated metadata in the data storage. ([0075] discloses keeping stored content use policy up to date)
As to claims 5, 15 & 25, Winograd in view of Oh discloses everything as disclosed in claims 1, 14 & 24. In addition, Winograd discloses wherein the metadata comprises publication information, and wherein determining the publication status is based on the publication information. ([0075] discloses keeping stored content use policy up to date)
As to claims 8, 18 & 28, Winograd in view of Oh discloses everything as disclosed in claims 1, 11 & 21. In addition, Winograd discloses wherein the content comprises an image ([0062-0063]), and wherein the content modification flag is indicative of whether the image is suitable for content modification. (See Check Use Policy, Fig. 2)
As to claims 10, 20 & 30, Winograd in view of Oh discloses everything as disclosed in claims 1, 11 & 21. In addition, Oh discloses further comprising generating metadata for storage in the data storage, wherein the metadata comprises one or more of the group comprising signatures of the one or more objects of the content, the context information, and the content modification flag. (502-504, Fig. 5 & [0033])
Claims 2, 7, 12, 17, 22 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over
Winograd et al. (U.S. Publication 2012/0072729) in view of Oh et al. (U.S. Publication 2018/0091515) as applied in claims 1, 11 & 21, above further in view of Vasishth et al. (U.S. Publication 2006/0143685)
As to claims 2, 12 & 22, Winograd in view of Oh discloses everything as disclosed in claims 1, 11 & 21 respectively but are silent to receiving a request for candidate content suitable for content modification; and determining whether the content is suitable for content modification based on the content modification flag, wherein: if it is determined that the content is not suitable for content modification, denying the request, and if it is determined that the content is suitable for content modification, accepting the request.
However, Abstract, Vasishth’s [0006, 0072] & Fig. 1, 3-4 discloses receiving a request for candidate content suitable for content modification; and determining whether the content is suitable for content modification based on the content modification flag, wherein: if it is determined that the content is not suitable for content modification, denying the request, and if it is determined that the content is suitable for content modification, accepting the request.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Winograd in view of Oh’s disclosure to include the above limitations in order to maintain a consistent and security network protocols in an interconnected system with varying rules structures [0005].
As to claims 7, 17 & 27, Winograd in view of Oh discloses everything as disclosed in claims 1, 11 & 21 respectively but are silent to wherein generating the content modification flag comprises determining one or more portions of the content that are suitable for content modification.
However, Abstract, Vasishth’s [0006, 0072] & Fig. 1, 3-4 discloses wherein generating the content modification flag comprises determining one or more portions of the content that are suitable for content modification.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Winograd in view of Oh’s disclosure to include the above limitations in order to maintain a consistent and security network protocols in an interconnected system with varying rules structures [0005].
Claims 3, 13 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Winograd et al. (U.S. Publication 2012/0072729) in view of Oh et al. (U.S. Publication 2018/0091515) as applied in claims 1, 11 & 21, above further in view of Radhakrishnan et al. (U.S. Publication 2009/0304082)
As to claims 3, 13 & 23, Winograd in view of Oh discloses everything as disclosed in claims 1, 11 & 21 respectively but are silent to wherein determining the publication status of the content comprises: determining a content signature of the content; comparing the content signature with reference content signatures of a plurality of content; and  2Application No.: 16/404,531Docket No.: 003597-2248-101 Preliminary Amendment dated June 21, 2019 based on the comparison, determining whether the content signature matches a reference content signature.
However, Radhakrishnan’s [0127] & Figures disclose wherein determining the publication status of the content comprises: determining a content signature of the content; comparing the content signature with reference content signatures of a plurality of content; and2Application No.: 16/404,531Docket No.: 003597-2248-101 Preliminary Amendment dated June 21, 2019based on the comparison, determining whether the content signature matches a reference content signature.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Winograd in view of Oh’s disclosure to include the above limitations in order to facilitate secure data distribution. 
Claims 6, 16 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Winograd et al. (U.S. Publication 2012/0072729) in view of Oh et al. (U.S. Publication 2018/0091515) as applied in claims 1, 11 & 21, above further in view of GOPALAKRISHNAN (U.S. Publication 2011/0320365)
As to claims 6, 16 & 26, Winograd in view of Oh discloses everything as disclosed in claims 1, 11 & 21 respectively but are silent to wherein generating the content modification flag comprises determining one or more categories of suitable types of products for content modification.
However, GOPALAKRISHNAN’s & Fig. 10 & [0106-0107] discloses wherein generating the content modification flag comprises determining one or more categories of suitable types of products for content modification. (See 1020, Fig. 10)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Winograd in view of Oh’s disclosure to include the above limitations in order to separate items requiring approval (See 1020, Fig. 10). 
Claims 9, 19 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Winograd et al. (U.S. Publication 2012/0072729) in view of Oh et al. (U.S. Publication 2018/0091515) as applied in claims 8, 18 & 21, above further in view of Hodge et al. (U.S. Publication 2019/0174099)
As to claims 9, 19 & 29, Winograd in view of Oh discloses everything as disclosed in claims 8, 18 & 21 respectively but are silent to wherein extracting the one or more objects of the content comprises identifying at least one of the group comprising a person, a place, and an item represented by the content.
However, Hodge’s [0011, 0013] discloses wherein extracting the one or more objects of the content comprises identifying at least one of the group comprising a person, a place, and an item represented by the content.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Winograd in view of Oh’s disclosure to include the above limitations in order to facilitate secure data distribution. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661